Opinion of the Court by
Chief Justice Hobson
Reversing.
*140The city council of Georgetown on the ,19th day of September, 1913, duly assessed John B. Graves with the sum of $76,000 for property omitted from assessment. He failed to pay the taxes thereon amounting to $1,287.00, and this suit was filed against him by the city on September 26, 1913, to recover the amount, with interest and cost. He demurred to the petition; his demurrer was overruled. He then filed an answer, and, the case being tried, there was a judgment in favor of the city. He appeals.
The only question we deem it necessary to consider on the appeal is whether the suit was instituted prematurely; for if the suit was brought before the cause of action arose, the demurrer to the petition should have been sustained. Georgetown is a city of the fourth class. By section 3542, Kentucky Statutes, which is a part of the act governing cities of the fourth class, if for any reason any property subject to taxation has not been listed, tbe council may assess same. By section 3544, Kentucky Statutes, provision is made for tbe collection of the city taxes by the collector or the treasurer, and penalties are provided against those failing to pay. By section 3546, Kentucky Statutes, all tax bills uncollected in whole or in part on the first Monday of November of each year, may be enforced as such by all remedies given for the recovery of debts in any court of the Commonwealth. This suit was, however, brought on September 26, 1913, upon an assessment made by the council on September 19 .We do not find in the act any authority for the bringing of an action to enforce a tax bill before November 1st of the year in which it was made. If a taxpayer fails to pay his taxes by November 1st, certain penalties attach under section 3544, Kentucky Statutes, and it is then to be marked delinquent. But when this act was brought only seven days had elapsed after the assessment was made. The suit was therefore premature, and the demurrer to the petition should have been sustained. The dismissal of this action will not har a suit against the taxpayer to recover the taxes with interest and penalty.
Judgment reversed and cause remanded for further proceedings consistent herewith.